UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 Commission File Number:000-49650 TORM A/S (Translation of registrant's name into English) Tuborg Havnevej 18 DK-2900 Hellerup Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 99.1 is a copy of Announcement No. 35 - 2012 issued by TORM A/S to The Copenhagen Stock Exchange on November 7, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORM A/S (registrant) Dated: November 14, 2012 By: /s/ Jacob Meldgaard Name: Jacob Meldgaard Title:Chief Executive Officer Exhibit 99.1 Third quarter report 2012 TORM recognized a loss before tax of USD 63 million in the third quarter of 2012 before special items of USD -15 million. "The financial results in the third quarter of 2012 were again negatively affected by the challenging market conditions as well as TORM's financial situation. Looking forward, the recently completed restructuring agreement will enable TORM to become cash flow positive even at the current rate levels," says CEO Jacob Meldgaard. · The financial results in the third quarter of 2012 continued to be adversely affected by TORM's financial situation. EBITDA for the third quarter of 2012 was a loss of USD 11 million including positive mark-to-market non-cash adjustments of USD 6 million, compared to an EBITDA loss of USD 17 million in the third quarter of 2011. In addition, financial expenses for the third quarter of 2012 included USD 15 million in restructuring costs. The result before tax for the third quarter of 2012 was a loss of USD 78 million, compared to a loss of USD 70 million in the same period of 2011. · The product tanker freight rates were in the third quarter of 2012 at seasonally low levels. In the West, MR freight rates were negatively affected by planned refinery maintenance and limited transatlantic arbitrage. In the East, the freight rates for LR2 and LR1 vessels were supported by e.g. jet fuel cargoes from the Arabian Gulf to Brazil and the naphtha trade in general. The LR1 and LR2 freight rates also benefited from distillate arbitrage from the Middle East to the West. The MR freight rates in the East were positively impacted by imbalances within the Asia-Pacific region. · The freight rates in all bulk segments suffered in the third quarter of 2012 as the US grain harvest was affected by drought giving the lowest yield in six years. The Pacific spot market struggled as expected due to slower Indian activity during the monsoon season and the partly enforced commodity export ban by the Indonesian authorities. · As stated in announcement no. 31 dated 2 October 2012, TORM has signed a Restructuring Agreement with its banks and time charter partners that secures the Company deferral of bank debt, new liquidity and substantial savings from the restructured time charter book. As stated in announcements no. 32 and 33 dated 5 November 2012, TORM has finalized the technical completion of the restructuring including the planned changes to the share capital. · TORM's cost program has led to a reduction of administration costs to USD 15 million in the third quarter of 2012, equivalent to a reduction of 11% compared to the same period of 2011 and 34% compared to 2008. · The book value of the fleet excluding financial lease vessels as of 30 September 2012 was USD 2,167 million. Based on broker valuations, TORM's fleet excluding financial lease vessels had a market value of USD 1,316 million as of 30 September 2012. TORM estimates the fleet's total long-term earning potential each quarter based on future discounted cash flows, in accordance with IFRS requirements. The estimated value for the fleet as at 30 September 2012 supports the book value. · Net interest-bearing debt amounted to USD 1,858 million in the third quarter of 2012 compared to USD 1,852 million as at 30 June 2012. · Cash totaled USD 13 million at the end of the third quarter of 2012 and the Company had no available credit lines. TORM has no order book and therefore no CAPEX related hereto. As at 6 November 2012 the cash and available credit lines totaled USD 65 million as planned. · Book equity amounted to USD 358 million as at 30 September 2012, equivalent to USD 5.2 per share (excluding treasury shares), giving TORM an equity ratio of 14%. · By 30 September 2012, TORM had covered 15% of the remaining tanker earning days in 2012 at USD/day 13,944 and 6% of the earning days in 2013 at USD/day 15,063. 103% of the remaining bulk earning days in 2012 are covered at USD/day 10,694 and 57% of the 2013 earning days at USD/day 14,621. · TORM maintains a forecasted loss before tax of USD 350-380 million for 2012 excluding accounting effects from the execution of the restructuring, further vessel sales and potential impairment charges. Due to the complexity, TORM has asked the Danish Securities Council for a ruling on the accounting effects of the restructuring. Announcement no. 35 / 7 November 2012 Third quarter report 2012 Page 1 of 25 Teleconference Contact TORM A/S TORM will be holding a teleconference for financial analysts and investors at 15:00 Danish time today. Please call 10 minutes before the conference is due to start on +45 3271 4607 (from Europe) or +1 (from the USA). The presentation documents can be downloaded from TORM's website. Tuborg Havnevej 18, DK-2900 Hellerup, Denmark Tel.: +45 39 17 92 00 / Fax: +45 39 17 93 93 www.torm.com Jacob Meldgaard, CEO, tel.: +45 39 17 92 00 Roland M. Andersen, CFO, tel.: +45 39 17 92 00 Christian Søgaard-Christensen, IR, tel.: +45 30 76 12 88 Key figures Q1-Q3 Q1-Q3 Million USD Q3 2012 Q3 2011 Income statement Revenue Time charter equivalent earnings (TCE) Gross profit EBITDA -11.2 -17.0 -41.2 -43.8 Operating profit (EBIT) -46.4 -53.1 -186.0 -92.6 -388.6 Profit/(loss) before tax -77.6 -70.1 -288.2 -138.7 -451.4 Net profit/(loss) -78.5 -70.4 -289.3 -140.0 -453.0 Balance sheet Total assets Equity Total liabilities Invested capital Net interest bearing debt Cash flow From operating activities -20.6 -70.5 -61.9 -74.8 From investing activities -7.9 Thereof investment in tangible fixed assets -8.0 -4.4 -56.5 -106.8 -118.5 From financing activities -1.9 -41.1 -5.7 -66.1 -127.8 Total net cash flow -4.2 -51.3 -73.0 -24.2 -34.5 Key financial figures Gross margins: TCE % Gross profit % EBITDA -4.4
